DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “algae control unit” “signal processing unit” in claim 1, “optical measurement unit”, “fluorescence measurement unit”, “turbidity measurement unit”, “algae control unit”, “signal processing unit” in claim 11.
Just as a note, the “fluorescence measurement unit” in claim 1 does not invoke 112(f) because there is sufficient structure in the claim to perform the indicated function, i.e. a light emitter and a detector. The other “unit” limitations have no such support.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kambayashi et al (United States Patent Application Publication 20190368999) ) in view of Olsen et al (United States Patent Application Publication 20170350824) hereafter referred to as “KO”
As to claim 1, Kambayashi teaches a fluorescence sensor for measuring microalgae, comprising:
 	a fluorescence measurement unit including a light emitter (Figure 1, element 12) configured to irradiate excitation light onto a measurement region (Figure 1, element 112) and a detector (Figure 1, element 13) configured to measure fluorescence emitted from the measurement region (paragraph 0002);
 	an algae control unit configured to form a node and an antinode of an ultrasonic standing wave in the measurement region to control an algal density (paragraph 0082 teaches nodes & antinodes to flocculate the substance); and
 	a signal processing unit (Figure 1, element 14) configured to calculate [results] according to an operation mode of the algae control unit (paragraph 0084 teaches the control unit 14 performs analysis of the light).
 	While Kambayashi teaches a signal processing unit (Figure 1, element 14), Kambayashi does not teach calculating the algal density using fluorescence intensity signals. However, it is known in the art as taught by Olsen. Olsen teaches calculating the algal density using fluorescence intensity signals (paragraphs 0074, Figure 2 steps 203, 213 & 207). It would have been obvious to one of ordinary skill in the art at the time of filing to be calculating the algal density using fluorescence intensity signals, in order to improve machine performance.
As to claim 3, KO teaches everything claimed, as applied above in claim 1, in addition Kambayashi teaches the algae control unit uses an ultrasonic wave in a preset frequency range (paragraph 0074), and the algae are moved in the same direction as a traveling direction of the ultrasonic wave (Figure 8A shows particles without nodes, 8B shows the ultrasonic wave and 8C the result of the nodes, i.e. the particles are moved sideways into region 211).
As to claim 4, KO teaches everything claimed, as applied above in claim 1, in addition Kambayashi the algae control unit includes a pair of an ultrasonic transducer and an ultrasonic reflector (Figure 8A, elements 1122 & 11132, see paragraph 0068) or includes a plurality of pairs of ultrasonic transducers, and a distance of the pair is included within a preset range (Kambayashi indicates specific distances between the chamber walls, e.g. Figure 8B is sized for two antinodes, see also paragraphs 0027-0029).
As to claim 6, KO teaches everything claimed, as applied above in claim 4, in addition Kambayashi teaches the algae control unit excludes and concentrates the algae by applying an alternating current having a frequency corresponding to a wavelength which is a preset multiple of the distance and forming the node and the antinode of the ultrasonic standing wave (Figure 8B shows the chamber is one wavelength across, and 8C shows the particle response).
As to claim 11, Kambayashi teaches a fluorescence sensor for measuring microalgae, comprising: 
 	an optical measurement unit including a fluorescence measurement unit configured to measure fluorescence emitted from a measurement region when excitation light is irradiated onto the measurement region (Figure 1, elements 12, 13) and a turbidity measurement unit configured to measure scattered light emitted from the measurement region when incident light is irradiated onto the measurement region; 
 	an algae control unit configured to form a node and an antinode of an ultrasonic standing wave in the measurement region to control an algal density (paragraph 0082 teaches nodes & antinodes to flocculate the substance); and
 	a signal processing unit (Figure 1, element 14).
 	Kambayashi does not teach a turbidity measurement unit configured to measure scattered light emitted from the measurement region when incident light is irradiated onto the measurement region. However, it is known in the art as taught by Olsen. Olsen teaches a turbidity measurement unit configured to measure scattered light emitted from the measurement region when incident light is irradiated onto the measurement region (Figure 1, elements 112-115, also Figure 2, elements 205, 215). It would have been obvious to one of ordinary skill in the art at the time of filing to have a turbidity measurement unit configured to measure scattered light emitted from the measurement region when incident light is irradiated onto the measurement region, in order to better calculate the algae concentration.
 	While Kambayashi teaches a signal processing unit (Figure 1, element 14), Kambayashi does not teach to calculate the algal density using a fluorescence intensity signal and a scattered light intensity signal according to an operation mode of the algae control unit. However, it is known in the art as taught by Olsen. Olsen teaches to calculate the algal density using a fluorescence intensity signal and a scattered light intensity signal according to an operation mode of the algae control unit (Figure 2 and paragraphs 0075-0077). It would have been obvious to one of ordinary skill in the art at the time of filing to have to calculate the algal density using a fluorescence intensity signal and a scattered light intensity signal according to an operation mode of the algae control unit, in order to improve machine performance.
As to claim 12, KO teaches everything claimed, as applied above in claim 11, in addition Olsen teaches a center wavelength range of the incident light and the scattered light of the turbidity measurement unit includes a preset length (Figure 1, element 150 has a preset length when the chamber is created, element 115 has wavelength 650 nm (paragraph 0058), element 116 has a wavelength substantially around e.g. 460 nm (paragraph 0070)). It would have been obvious to one of ordinary skill in the art at the time of filing to have a center wavelength range of the incident light and the scattered light of the turbidity measurement unit includes a preset length, in order to make consistent measurements.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KO, and further in view of Sinha et al (United States Patent Application Publication 20170348735).
As to claim 2, KO teaches everything claimed, as applied above in claim 1, with the exception of the excitation light includes light having a central wavelength to be absorbed by a component contained in algae, and the fluorescence includes light having a central wavelength to be emitted by the component contained in the algae. However, it is known in the art as taught by Sinha. Sinha teaches the excitation light includes light having a central wavelength to be absorbed by a component contained in algae (paragraph 0021 teaches excitation lasers at different wavelengths to target different fluorophores), and the fluorescence includes light having a central wavelength to be emitted by the component contained in the algae (paragraphs 0015, 0022 see also claim 10). It would have been obvious to one of ordinary skill in the art at the time of filing to have the excitation light includes light having a central wavelength to be absorbed by a component contained in algae, and the fluorescence includes light having a central wavelength to be emitted by the component contained in the algae, in order to improve the data quality.
Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over KO, and further in view of Benes et al (United States Patent 5225089) and further in view of Goddard et al (United States Patent Application Publication 20090107241).
As to claim 5, KO teaches everything claimed, as applied above in claim 4, with the exception of when the algae control unit includes the plurality of pairs of ultrasonic transducers, the ultrasonic transducers are orthogonally arranged with each other. However, it is known in the art as taught by Benes. Benes teaches when the algae control unit includes the plurality of pairs of ultrasonic transducers, the ultrasonic transducers are orthogonally arranged with each other (Figure 2, transducers 5 and 5’). It would have been obvious to one of ordinary skill in the art at the time of filing to have when the algae control unit includes the plurality of pairs of ultrasonic transducers, the ultrasonic transducers are orthogonally arranged with each other, in order to more easily move particles into a desired location or configuration.
 	KO in view of Benes does not explicitly teach alternating currents applied to the ultrasonic transducers have a phase difference of 180 [degrees]. However, Benes teaches standing waves with at different drive frequencies (Figure 2 shows various overlapping node / anti-node combinations, see column 16: 42-53), and Goddard teaches both multiple axial acoustic standing wave fields (paragraphs 0044, 0048) & adjusting system variables to change how the fields interact with the particles (paragraph 0049, changing frequency in response to temperature or pressure readings). As such, it would have been obvious to one of ordinary skill in the art at the time of filing to adjust the relative phases of the driving currents, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II). In this case, adjusting the currents to the claimed phase difference would be done in order to more precisely manipulate the particles to a desired position.
As to claim 7, KO teaches everything claimed, as applied above in claim 4, with the exception of when the algae control unit includes the pair of the ultrasonic transducer and the ultrasonic reflector, an area range of each of the ultrasonic transducer and the ultrasonic reflector is a first preset multiple of a square of the distance; and when the algae control unit includes the plurality of pairs of ultrasonic transducers, an area range of each of the ultrasonic transducers is a second preset multiple of the square of the distance. However, it is known in the art as taught by Benes. Benes teaches multiple transducers (Figure 2, elements 5 & 5’), also chamber walls that are various multiples of the standing wave across (Figure 2 shows three and six waves, Figure 11 shows 33, and Figure 13a more than that), and it would have been obvious to one of ordinary skill in the art at the time of filing to have the chamber size be any desired distance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II). In this case, having the chamber size be the claimed distance would be done in order to create a desired number of nodes & anti-nodes and better manipulate the particles in a desired manner.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KO, and further in view of Trampler et al (United States Patent 5626767) and further in view of in view of Priev et al (United States Patent Application Publication 20070119239).
As to claim 8, KO teaches everything claimed, as applied above in claim 4, in addition Kambayashi teaches the algae control unit includes the pair of the ultrasonic transducer and the ultrasonic reflector (Figures 8A-C).
 	KO does not teach the ultrasonic transducer includes a lead zirconate titanate (PZT) ceramic or lead magnesium niobate-lead titanate (PMN-PT) single crystal element. However, it is known in the art as taught by Trampler. Trampler teaches the ultrasonic transducer includes a lead zirconate titanate (PZT) ceramic or lead magnesium niobate-lead titanate (PMN-PT) single crystal (column 10, lines 18-20). It would have been obvious to one of ordinary skill in the art at the time of filing to have the ultrasonic transducer includes a lead zirconate titanate (PZT) ceramic or lead magnesium niobate-lead titanate (PMN-PT) single crystal, in order to take advantage of their material properties.
 	KO does not teach the ultrasonic reflector includes a titanium metal or copper-titanium alloy plate. However, it is known in the art as taught by Priev. Priev teaches the ultrasonic reflector includes a titanium metal or copper-titanium alloy plate (paragraph 0065 and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art at the time of filing to have the ultrasonic reflector include a titanium metal or copper-titanium alloy plate, in order to take advantage of their material properties.
Claims 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over KO, and further in view of Liu et al (United States Patent Application Publication 20170248513).
As to claim 9, KO teaches everything claimed, as applied above in claim 1, in addition Kambayashi teaches a signal processing unit (Figure 1, element 24), a total intensity state in which there is no ultrasonic wave in the measurement region (Figure 8A), a noise intensity state in which the node is formed in the measurement region (Figure 8C, hole 1125 is shown to cover anti-node region 202 and paragraph 0077 teaches it may also cover node region 201), and a concentrated total state in which the antinode is formed in the measurement region (Figure 8C, hole 1125).
 	Kambayashi does not teach calculating the algal density using signal fluorescence intensity. However, it is known in the art as taught by Olsen. Olsen teaches calculating the algal density using signal fluorescence intensity (paragraphs 0074, Figure 2 steps 203, 213 & 207). It would have been obvious to one of ordinary skill in the art at the time of filing to be calculating the algal density using signal fluorescence intensity, in order to find out more about the sample.
 	KO does not teach obtaining a signal intensity by subtracting the noise intensity from the total intensity. However, it is known in the art as taught by Liu. Liu teaches obtaining a signal intensity by subtracting the noise intensity from the total intensity (paragraph 0101). It would have been obvious to one of ordinary skill in the art at the time of filing to be obtaining a signal intensity by subtracting the noise intensity from the total intensity, in order to have more accurate measurements.
As to claim 15, the method would flow from the apparatus of claim 9.
Allowable Subject Matter
Claims 10, 13-14, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious a fluorescence sensor that when the signal fluorescence intensity is less than the noise fluorescence intensity, the signal processing unit calculates the algal density from concentrated signal fluorescence intensity which is a result of subtracting the noise fluorescence intensity from the concentrated total fluorescence intensity, in combination with the rest of the limitations of the claim.
As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious a fluorescence sensor wherein the signal processing unit extracts a concentration ratio by dividing a sum of turbidity in a state in which the node of the ultrasonic standing wave is formed in the measurement region and turbidity in a state in which the antinode is formed, by turbidity in a state in which there is no ultrasonic wave in the measurement region, in combination with the rest of the limitations of the claim.
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious a fluorescence sensor that when the signal fluorescence intensity is less than the noise fluorescence intensity, calculating the algal density from concentrated signal fluorescence intensity which is a result of subtracting the noise fluorescence intensity from the concentrated total fluorescence intensity, in combination with the rest of the limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877        


/Michael A Lyons/Primary Examiner, Art Unit 2877